Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,737,177.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a reworded and expanded pre-amble without a change in scope of the preapproved parent claims.

U.S. Pat. No. 10,737,177
U.S. Pat. Pub. No. 16/922,546
1. A non-transitory computer-readable medium including a video game processing program product for causing a user terminal to realize functions to control progress of a video game in response to an operation of a user, 

the user operating a user character by using the user terminal, the functions comprising:
an updating function configured to update a position of a character on a virtual space based on a moving operation by the user;
a first displaying function configured to display, in a normal mode, a normal game screen corresponding to the user based on an update result by the updating function; and
a second displaying function configured to display, in a photographing mode, a photographing game screen based on a photographing operation, the photographing game screen being independent from the normal game screen,
wherein a status of the normal mode of the video game is configured to be updated in a first case while the photographing game screen is displayed in the photographing mode.

Claims 2-20
1.  A non-transitory computer-readable medium including a program product for causing a user terminal to realize first functions to photograph a game screen, the user terminal being configured to realize second functions to control progress of a video game in response to an operation of a user, 
the user operating a user character by using the user terminal, the second functions comprising:
an updating function configured to update a position of a character on a virtual space based on a moving operation by the user; and
a first displaying function configured to display, in a normal mode, a normal game screen corresponding to the user based on an update result by the updating function,
a second displaying function configured to display, in the photographing mode, the photographing game screen; and a photographing function configured to photograph the displayed photographing game screen based on a photographing operation.
wherein a status of the normal mode of the video game is configured to be updated in a first case while a photographing game screen is displayed in a photographing mode, and

Claims 2-21


Allowable Subject Matter
6.	Claims 2-21 are in condition for allowance pending resolution of the Double Patenting rejection.
7.	The following is a statement of reasons for the indication of allowable subject matter: the prior art allows for photographs to be taken during game play however the art is silent on having a photographing game screen and mode such that a second displaying function configured to display, in a photography mode, the photographing game screen and wherein a status of the normal mode of a video game is configured to be updated in a first case while a photography game screen is displayed in the photographing mode.  In U.S. Pat. Pub. No. 2005/0187015 (Fig. 4) does not disclose a photographing game screen.  Likewise in U.S. Pat. Pub. No. 2006/0279627 (Fig. 13) shows multiple character photographer angles but no photographic game screen.  Finally, in U.S. Pat. Pub. No. 2004/0166928 (Figs. 8 and 9) wherein there is no updating of a normal game screen while displaying a photographing game screen.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715